Application by Leonard X. Gillespie, whose period of suspension has expired, for reinstatement as an attorney and counselor-at-law to the Bar of the State of New York.
The application is referred to the Committee on Character and Fitness for the Second Judicial Department to investigate and to report (1) on whether petitioner has complied with this court’s order of suspension, dated November 7, 1983 and (2) whether he presently possesses the character and fitness requisite for an attorney and counselor-at-law.
The application will be held in abeyance pending the Character Committee’s report. Mollen, P. J., Lazer, Mangano, Thompson and Brown, JJ., concur.